Court of Appeals
of the State of Georgia
                                         ATLANTA,____________________
                                                   November 07, 2014

The Court of Appeals hereby passes the following order:

A15I0054. JOSEPH THOMAS, BY AND THROUGH HIS ATTORNEY-IN-
     FACT, JOANN THOMAS v. METTERVIEW, LLC d/b/a PLEASANT
     VIEW NURSING CENTER, et al.

       Joseph Thomas, plaintiff in the case below, has filed an application for
interlocutory review of the trial court’s order granting the defendants’ motion for
summary judgment. The trial court’s order, however, is subject to direct appeal.

       Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. City of Demorest v. Town of Mt. Airy,
282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App. 826,
827-28 (386 SE2d 884) (1989). We will grant a timely application for interlocutory
appeal if the order complained of is subject to direct appeal and the applicant has not
otherwise filed a timely notice of appeal. Spivey v. Hembree, 268 Ga. App. 485, 486
n.1 (602 SE2d 246) (2004). Accordingly, this interlocutory application is hereby
GRANTED. Thomas shall have ten days from the date of this order to file a notice
of appeal in the trial court. If he has already filed a notice of appeal from the order
at issue here, he need not file a second notice. The clerk of the trial court is directed
to include a copy of this order in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                                    11/07/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.